J-A07014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JENNIFER M. STRAW AND THOMAS P.               IN THE SUPERIOR COURT OF
STRAW, INDIVIDUALLY AND AS CO-                      PENNSYLVANIA
ADMINISTRATORS OF THE ESTATE OF
ELIJAH C. STRAW, DECEASED; AND
ROWAN J. STRAW, A MINOR, BY AND
THROUGH HIS PARENTS AND NATURAL
GUARDIANS, JENNIFER M. STRAW AND
THOMAS P. STRAW,

                         APPELLANTS

                    v.

KIRK A. FAIR AND GOLON MASONRY
RESTORATION, INC.

                    v.

PITTSBURGH LUBES, INC. T/D/B/A JIFFY
LUBE, TOWER AUTO SALES & SERVICE,
NATIONAL AUTOMOTIVE PARTS
ASSOCIATION-NAPA AUTO PARTS
T/D/B/A/ NAPA

                    v.

THOMAS P. STRAW
.




                                                   No. 762 WDA 2016


             Appeal from the Judgment Entered April 28, 2016
            In the Court of Common Pleas of Allegheny County
              Civil Division at No(s): G.D. NO. 2013-003294


BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                        FILED MAY 1, 2018




*Retired Senior Judge assigned to the Superior Court.
J-A07014-17



       Cross-Appellants, Jennifer M. Straw and Thomas P. Straw, individually

and as co-administrators of the Estate of Elijah C. Straw, a deceased minor,

and Rowan J. Straw, a minor, by and through his parents and natural

guardians, Jennifer M. Straw and Thomas P. Straw (hereinafter, collectively,

“Cross-Appellants”) filed a cross-appeal from the trial court’s May 18, 2016

order, which denied Cross-Appellants’ motion for sanctions.

       On April 30, 2018, in a companion appeal, this Court held that the trial

court erred in granting the motions for summary judgment filed by

Pittsburgh Lubes, Inc. d/b/a Jiffy Lube (hereinafter “Jiffy Lube”); Tower Auto

Sales and Service (hereinafter “Tower Auto”); National Automotive Parts

Association – NAPA Auto Parts (hereinafter “NAPA Auto Parts”); and Thomas

P. Straw. Therefore, this Court was constrained to vacate the judgment and

remand this case for a new trial. In light of that ruling, the current appeal is

moot.1

____________________________________________


1   Following trial, Cross-Appellants filed a “Motion for Sanctions” against
Defendants Kirk A. Fair and Golon Masonry Restoration, Inc. (hereinafter
“Defendants”). The motion sought “sanctions for Defendants’ failure to
disclose, prior to and/or during the trial of this case, Defendant Fair’s
November 2, 2015 and November 20, 2015 criminal arrests.”
Cross-Appellants’ Motion for Sanctions, 1/27/16, at 1.         According to
Cross-Appellants, had they known of Defendant Fair’s arrests, they “would
not have agreed to [postpone] the punitive damages phase of this
litigation.” Id. at 5. Cross-Appellants thus requested that the trial court
schedule an “immediate trial on the issue of punitive damages.” Id. at 8.
The trial court denied Cross-Appellant’s motion on May 18, 2016 and this
cross-appeal follows.

(Footnote Continued Next Page)


                                           -2-
J-A07014-17



      Appeal dismissed. Jurisdiction relinquished.

      Judge Strassburger joins.

      Judge Stabile notes dissent.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/1/2018




(Footnote Continued) _______________________

In light of this Court’s April 30, 2018 ruling, wherein we vacated the
judgment and remanded the case for a new trial, the current appeal is moot
because Cross-Appellants may pursue their punitive damages claims on
remand. See N.T. Trial, 12/15/15, at 1201-1202 (Cross-Appellants declared
that they were withdrawing their punitive damages claim “without prejudice”
to their right to assert the claim if the case were to be remanded following
an appeal and, after they declared that they would withdraw the claim,
counsel for Golon Masonry declared: “[w]e would agree to waive [the
punitive damages claim] now and allow the [P]laintiffs to bring it back up if
the case is remanded. That’s fine.”).



                                          -3-